DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 17-20, filed 11/7/2021, directed to an invention that is independent or distinct from the invention originally claimed, filed 3/22/2019, for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Group I, claims 1-17, drawn to a laboratory equipment holder system (original claims filed on 3/22/2019)
	Group II, claims 18-20, drawn to a laboratory equipment holder system (newly amended claims filed on 11/7/2021)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, orginal claims 1-17, and group II, newly amended claims 18-20 lack unity of invention because even though the inventions of these groups require the technical feature of a component, holding devices, at least one recess, laboratory equipment, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Takimoto in view of Christy (cited below in claim 1). Takimoto teaches a laboratory equipment holder system comprising (Takimoto; Abstract; flask holder) comprising:  a component (Takimoto; para [32, 33, 34, 38, 68]; Fig. 1a, 1b, 8; beam 3) for holding at least one piece of laboratory equipment (Takimoto; para [32]; Fig. 1a); and wherein at least one holding device is attached to the component (Takimoto; para [63, 67, 69]; Fig. 1a, 1b; connecting hole 20); wherein the component comprises on one of its sides at least one recess (Takimoto; para [32]; Fig. 1a; holding portion 7), and the at least one piece of laboratory equipment is introduced solely from the opening side of the recess (Takimoto; para [26]; Fig. 1a), and wherein at least an . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
The amendments and remarks, filed on 11/7/2021, has been entered and were deemed persuasive.  The previous prior art rejection has been modified to address applicant’s arguments.
The amendments and remarks, filed on 11/7/2021, has been entered.  The claim amendments overcome the previous the 112(b) rejections of claims 4 and 14.

Claim Status
	Claims 1-20 are pending with claims 1-17 being examined and claims 18-20 are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an insert such that a size of the at least one recess is reduced” of claim 14 must be shown or the feature(s) canceled from the claim(s).  Specifically, there is no insert as claimed in claim 14 shown in the figures. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 11/7/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall “The component can be in a substrate format as one embodiment shown in Figs. 1 and 2” pp 4, line 5 filed on 11/7/2021; “As shown in Fig. 1, in one embodiment, the holding device extends in a direction parallel to a surface of the component” pp 4, lines 24-26 filed on 11/7/2021; and “to reduce the sizes of the recesses” pp 5, line 19 filed on 11/7/2021.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 4, 14 is objected to because of the following informalities:  
Claim 4 reads “a length” should read as “the length” in line 4;
Claim 14 reads “a insert” should read as “an insert” in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 1 recites “a component in a substrate format” in line 2.  The specification, filed on 3/22/2019, does not mention a substrate format.  Further, the applicant did not specify where support for the structure is provided in the specification, thus the limitation fails to comply with the written restriction requirement.  Examiner notes that the applicant files an amended specification, filed on 11/7/2021, but is objected to under 35 U.S.C. 132(a).  Therefore, “in a substrate format” is considered new matter.  Claims 2-17 are rejected in virtue of their dependency on claim 1. 
Claim 1 recites “extends away along a direction parallel to a surface of the component” in lines 8-9.  The specification, filed on 3/22/2019, does not mention the “holding devices” extending away along a direction parallel to a surface of the component.  Further, the applicant did not specify where support for the structure is provided in the specification, thus the limitation fails to comply with the written restriction requirement.  Examiner notes that the applicant files an amended specification, filed on 11/7/2021, but is objected to under 35 U.S.C. 132(a).  Therefore, “extends away along a direction parallel to a surface of the component” is considered new matter.  Claims 2-17 are rejected in virtue of their dependency on claim 1. 
Claim 14 recites “insert such that a size of the at least one recess is reduced” in lines 2-3.  The specification, filed on 3/22/2019, does not mention the “insert” reducing recess size.  Further, the applicant did not specify where support for the structure is provided in the specification, thus the limitation fails to comply with the written restriction requirement.  Examiner notes that the applicant files an amended specification, filed on 11/7/2021, but is objected to under 35 U.S.C. 132(a).  Therefore, “insert such that a size of the at least one recess is reduced” is considered new matter.  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a component in a substrate format” in line 2.  The limitation is unclear as to what the applicant intends by “substrate format”.  What format is attempting to be defined?  Specifically, is the component comprising or made up of a substrate?  Is the applicant referring to the structure/arrangement of the component?  The applicant does not specify what the “substrate format” is referring to, thus the limitation is unclear.  For the purpose of prosecution, the examiner interprets that the component is made of a substrate material.  Claims 2-17 are rejected by virtue of dependency on claim 1. 
Claim 4 recites the limitation “the short sides” in lines 8-9.  The limitation is unclear because there is insufficient antecedent basis for this limitation in the claim.  For the purpose of prosecution, the examiner interprets the short sides as the “width” previously recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto (Machine translation of JP 2008221189 A; hereinafter “Takimoto”; already of record) in view of Christy (US 2515523 A; hereinafter “Christy”; already of record).
Regarding claim 1, Takimoto a laboratory equipment holder system comprising (Takimoto; Abstract; flask holder) comprising: 

at least one piece of laboratory equipment (Takimoto; para [32, 33, 34, 36, 37, 41]; Fig. 1a; flask 10) having at least one neck (Takimoto; para [32, 66]: Fig. 1a),  
wherein at least one holding device is attached to the component (Takimoto; para [63, 67, 69]; Fig. 1a, 1b; connecting hole 20) and both the component and also the holding device and the connection between the component and holding device can be mechanically loaded with at least one filled piece of laboratory equipment (Takimoto; para [32]; Fig. 1a), and the component comprises on one of its sides at least one recess (Takimoto; para [32]; Fig. 1a; holding portion 7), and the at least one piece of laboratory equipment is introduced solely from the opening side of the recess (Takimoto; para [26]; Fig. 1a), and 
wherein at least an end of the at least one recess within the component has a semicircular section (Takimoto; para [26]; Fig. 1a).

    PNG
    media_image1.png
    337
    699
    media_image1.png
    Greyscale

Image 1.  Laboratory equipment holder taught by Takimoto.
Takimoto does not teach the at least one holding device is extends away along a direction parallel to a surface of the component and that the at least one piece of laboratory 
However, Christy teaches an analogous art of a holder (Christy; col. 1, lines 10-13; Fig. 1) comprising a holding device (Christy; col. 1, line 29; Fig. 1; upper member 2 may be slotted or drilled as at 7 for attachment by bolt 8) which extends away along a direction parallel to a surface of the component (Christy; Fig. 1; examiner notes that the holding device of the upper member at 7 is parallel with the slot 10) and a laboratory equipment (Christy; col. 1, line 35; Fig. 1; container 11) being suspended on the laboratory equipment holder (Christy; Fig. 1; examiner indicates that the flask is suspended in the holder by the neck), wherein an outer shape of the at least one neck is in a form of a truncated cone with a larger diameter of the truncated cone towards an end of the at least one neck, and/or a beaded edge-like enlargement around the at least one neck is present towards the end of the at least one neck (Christy; col. 1, lines 35-36; Fig. 1; collars or heads 12 are provided on the flasks or containers.  The collar taught by Christy is enlarged around the neck to hold the flask in slot 10), and a smallest diameter of the semicircular section of the recess is smaller than a largest diameter of the truncated conical neck of the at least one piece of laboratory equipment and/or is smaller than a largest diameter of the beaded edge-like enlargement of the neck of the at least one piece of laboratory equipment (Christy; col. 1; lines 35-38; Fig. 1).  It would have been obvious to one of ordinary skill in the art to have modified the holding device of Takimoto to extend away parallel to a surface of the component as taught by Christy, because Christy teaches that the member may 
Regarding claim 2, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the component has a shape selected from the group consisting of a round shape, an oval shape, a square shape, or a triangular shape (Takimoto; Fig. 1a). 
Regarding claim 3, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a thickness of the component is (Takimoto; Fig. 7) more than 5 times smaller, than a length dimension and/or a width dimension of the component (Takimoto; Fig. 1a).  Examiner indicates the thickness of the component is shown in Fig. 7a of Takimoto is smaller than the length of the beam shown in Fig. 1a. 
Regarding claim 4, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a length of the component are more than 5 times longer than a width of the component (Takimoto; Fig. 1a), and a thickness of the component is smaller more than 5 times smaller (Takimoto; Fig. 7a) than a length of the short sides (Takimoto; Fig. 1a).  The length of the beam show in Fig. 1a of Takimoto is longer than the width of the beam shown in Fig. 1a of Takimoto.  The thickness of the component is shown in Fig. 1a of Takimoto is smaller than the width of the beam shown in Fig. 1a.
Regarding claim 5, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein two holding devices are present on opposite sides of the component (Takimoto; Fig. 1a; Image 1; connecting holes 2).  Examiner notes that the at least one holding device of Takimoto is modified to extend away from the component as taught by Christy discussed above in claim 1.  It would have been obvious to one of ordinary skill in the art 
Regarding claim 6¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a first of the at least one piece of laboratory equipment is positioned in a first of the at least one recess of the component, wherein a second of the at least one piece of laboratory equipment is positioned in a second of the at least one recess of the component (Takimoto; para [39]; Fig. 7; beam 3 can be supported by a support bar 2 provided at one end of a substrate 1 and a support bar 2 provided at the center of a substrate 1, and another beam 3 can be supported by a support bar 2 provided at another end… a flask holder of a single flask holder can simultaneously hold flasks 10 of different sizes), wherein the first and the second of the at least one piece of laboratory equipment are suspended (Christy; Fig. 1; examiner indicates that the flask is suspended in the holder by the neck) simultaneously next to and/or above one another and/or in different sizes and shapes (Takimoto; para [34, 39]; Fig. 1a, 7; flask 10 is not particularly limited, a flask having a round bottom; examiner indicates the flask may be positioned at different heights as seen in Fig. 7).  
Regarding claim 8¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the at least one holding device has a rod shape (Takimoto; Fig. 1a, 6; Image 1; supporting rods 2) and is connected to the component in a non-positive fit and/or material bond (Takimoto; para [32, 33]; Fig. 1a; supporting member 6…the support rod 2 is connected to the substrate 1 via the hinge 15).
Regarding claim 9¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the component comprises a first and a second of the at least one 
Regarding claim 11, modified Takimoto teaches the laboratory equipment holder system according to claim 1, with the at least one recess.
Modified Takimoto does not teach wherein the at least one recess comprises in a vertical direction a chamfered edge along the semicircular section.  
However, Christy teaches an analogous art of a holder (Christy; col. 1, lines 10-13; Fig. 1) comprising at least one recess (Christy; col. 1, lines 33-34; slot 10) comprises in a vertical direction a chamfered edge along the semicircular section (Christy; Fig. 2).  Examiner notes that the chamfered edge can be seen in Fig. 2 taught by Christy.  It would have been obvious to one of ordinary skill in the art to have modified the at least one recess of modified Takimoto to comprise a chamfered edge as taught by Christy, because Christy teaches that the slot receives the neck of a flask or container (Christy; col. 1, lines 33-35). 
Regarding claim 12, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein a distance between non-semicircular, parallel sides of the at least one recess is 1% to 10% smaller (Takimoto; para [32, 70]; Fig. 1a; holding portion 7) than the largest diameter of the truncated cone of the at least one neck of the at least one piece of laboratory equipment and/or than a maximum diameter of the beaded edge-like enlargement of the at least one neck of the at least one piece of laboratory equipment.  The modification to the to the laboratory equipment of Takimoto to comprise a beaded edge-like enlargement as taught by Christy is mention above in claim 1, the dimension of the recess is smaller than the neck of the laboratory equipment. 
Regarding claim 13, modified Takimoto teaches the laboratory equipment holder system according to claim 1, wherein the semicircular section of the at least one recess constitutes a circular arch segment between ≥ 180˚ and < 360˚ (Takimoto; para [32, 70]; Fig. 1a; 
Regarding claim 15¸ modified Takimoto teaches the laboratory equipment holder system according to claim 6, wherein the at least one piece of laboratory equipment is made of glass and is selected from the group consisting of an Erlenmeyer flask and a round bottom flask (Takimoto; para [34]; flask having a round bottom portion, such as a round bottom flask or an eggplant type flask). 
Claims 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Christy, and in further view of Baren (US 3858835 A; hereinafter “Baren”; already of record). 
Regarding claim 7¸ the laboratory equipment holder system according to claim 1, with the component.
Modified Takimoto does not teach the component is composing of a material selected from the group consisting of metal, plastic, or a composite materials, and wherein the material of the component is resistant to chemicals. 
However, Baren teaches an analogous art of a wire stand for glassware (Baren; abstract) a component (Baren; col. 2, line 24; Fig. 2; shelf 38) is composing of a material selected from the group consisting of metal, plastic, or a composite materials (Baren; col. 2, line 11-12; rack or stand is made primarily of spot-welded heave gauge steel wire) and wherein the material of the component is resistant to chemicals (Baren; col. 3, lines 24-28; All of the wire rack and stand members are preferably dipped in a plastic material… a chemically resistant neoprene rubber is preferred).  It would have been obvious to one of ordinary skill in the art to have modified the component of modified Takimoto to be composed of metal, plastic, or a composite material that is resistant to chemicals as taught by Baren, because Baren teaches that materially is chemically resistant (Baren; col. 3, line 28).  
Regarding claim 16¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1 (the component of modified Takimoto is modified to be composed of material selected from the group consisting of metal, plastic, or a composite materials as taught by Baren), wherein the metal is selected from the group consisting of stainless steel and aluminum (Baren; col. 2, line 11-12; rack or stand is made primarily of spot-welded heave gauge steel wire). 
Regarding claim 17¸ modified Takimoto the laboratory equipment holder system according to claim 13, with the circular arch segment. 
Modified Takimoto is does not teach the circular arch segment between 190˚ to 310˚. 
However, However, Baren teaches an analogous art of a wire stand for glassware (Baren; abstract) comprising a circular arch segment between 190˚ to 310˚ (Baren; col. 2, line 41-42; Fig. 2; the shelf 38 includes a plurality of round funnel openings 55).  Examiner indicates the opening is greater than 180˚ because it is not a semicircle and less than 360˚ because it is not a full circle, thus the opening is between 190˚ and 310˚.  It would have been obvious to one of ordinary skill in the art to have modified the circular arch segment of modified Takimoto to be between 190˚ to 310˚ as taught by Baren, because Baren teaches that opening facilitates insertion or removal of funnel-shaped glassware (Baren; col. 1, line 61). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Christy, and in further view of Barnes (US 2429305 A; hereinafter “Barnes”; already of record). 
Regarding claim 10¸ the laboratory equipment holder according to claim 1, with a first of the at least one recess and a second of the at least one recess (Takimoto; para [32, 70]; Fig. 1a; holding portion 7).  
Modified Takimoto does not teach the first of the at least one recess and the second of the at least one recess have different dimensions from one another. 
Barnes teaches a laboratory holding equipment (Barnes; col. 2, lines 19-21; Fig. 1; rigid member 10…rectangular block) with a first and second of an at least one recess (Barnes; col. 2, line 32; Fig. 1; slots 21) with different dimensions (Barnes; col. 2, lines 21-23).  It would have been obvious to one of ordinary skill in the art to have modified the recesses of modified Takimoto to have different dimensions as taught by Barnes, because Barnes teaches that the recesses are adapted to use in connection with any shape retaining article (Barnes; col. 1; lines 5-8). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takimoto in view of Christy, and in further view of Braun (DE 7137555 U; hereinafter “Braun”; already of record; English Translation using Google Patents).
Regarding claim 14¸ modified Takimoto teaches the laboratory equipment holder system according to claim 1, with the at least one recess.
Modified Takimoto does not teach wherein the at least one recess is are provided with an insert such that a size of the at least one recess is reduced. 
However, Braun teaches an analogous art of a clamping device for glass vessels (Braun; pp 10) comprising an insert (Braun; pp 10; clamping ring 2) such that a size of the at least one recess is reduced (Braun; pp 10; four different diameters of the glass vessels adapted inside diameter, while the outside diameter of all clamping rings are kept the same size).  Examiner notes that the insert reduces the size of the recess because the clamping ring holds glass vessels of different diameters.  It would have been obvious to one of ordinary skill in the art to have modified the recess of modified Takimoto to be provided with an insert as taught by Braun, because Braun teaches that the insert holds glass vessels of different diameters (Braun; pp 10). 

Response to Arguments
	Applicant’s arguments, filed on 11/7/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  Examiner notes that the prior art rejection has been modified to address the claim amendments. 
	Applicant's arguments have been fully considered, and some of the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
	In the applicant’s arguments, see pages 8-9, the applicant argues Takimoto in view of Christy, Baren, and Barnes does not teach the holding device “extends away along a direction parallel to a surface of the component”.  Examiner respectfully disagrees.  Takimoto teaches at least one holding device is attached to the component (Takimoto; para [63, 67, 69]; Fig. 1a, 1b; connecting hole 20).  Takimoto does not teach the at least one holding device is extends away along a direction parallel to a surface of the component.  However, Christy teaches an analogous art of a holder (Christy; col. 1, lines 10-13; Fig. 1) comprising a holding device (Christy; col. 1, line 29; Fig. 1; upper member 2 may be slotted or drilled as at 7 for attachment by bolt 8) which extends away along a direction parallel to a surface of the component (Christy; Fig. 1; examiner notes that the holding device of the upper member at 7 is parallel with the slot 10).  It would have been obvious to one of ordinary skill in the art to have modified the holding device of Takimoto to extend away parallel to a surface of the component as taught by Christy, because Christy teaches that the member may be attach by a bolt to a laboratory bench or table (Christy; col. 1, lines 29-32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798